Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 10-11, filed 12-13-2021, with respect to the 103 rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dagan et al (“Mistake-Driven Learning in Text Categorization” 1997)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4, 11, 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (“Document Classification Through Interactive Supervision of Document and Term Labels” 2004) in view of Chen et al (“Meta-classifiers For Multimodal Document Classification” 2009), and further in view of Dagan et al (“Mistake-Driven Learning in Text Categorization” 1997)
1. Godbole disclose an automated, integrated learning and labeling and classification learning system with closed, self-sustaining pattern recognition, labeling and classification operation (See e.g. abstract of HIClass), comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

circuitry configured to implement a machine learning classifier (See e.g. Fig. 1 on learner; section 2.1 on classification models); 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

the machine learning classifier comprises a non-probabilistic, binary, linear, support vector machines classifier (See e.g. SVM.  Examiner Note: standard SVM are non-probabilistic, binary, linear) and/or a non-parametric k-Nearest Neighbors classifier, and/or an exponential, probabilistic, max entropy classifier (See e.g. maximum entropy), and/or decision tree classifier based on a finite set of values, and/or Balanced Winnow classifier, and/or deep learning classifiers using multiple processing layers composed of multiple linear and non-linear transformations;

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
In case of applying the automated system to unlabeled and unclassified data sets, and wherein unclassified data sets are classified by applying the machine learning classifier of the automated system to the compound data set of the unclassified data sets (See e.g. Fig. 2 on unlabeled pool U); 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

the machine learning classifier comprises at least a population of separate rule sets, such that the learning operation recombines and reproduces the best of these rule sets, and/or the machine learning classifier comprises a single set of rules in a defined population, and such that the generic learning operation selects the best classifiers within that set (See e.g. section 1 on rule base.  Examiner Note: rule base contains one or more rules).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

generate a two-dimensional confusion matrix based on the feature vector of the test data sets, wherein a first dimension of the two-dimensional confusion matrix comprises pre-processed labeled features of the feature vectors of the test data sets and a second dimension of the two-dimensional confusion matrix comprises classified and verified features of the feature vectors of the test data sets by applying the machine learning classifier to the test data sets 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

 in case an inconsistently or wrongly classified test data set and/or feature of a test data set is detected, assign the inconsistently or wrongly classified test data set and/or feature of the test data set to the training data sets, and generate additional training data sets based on the confusion matrix, which are added to the training datasets for filling in the gaps in the training data sets and improving the measurable performance of the automated system (See e.g. Fig. 1 on check label consistency; Fig. 2 on check for conflicts and add documents to L); and

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


However, Chen disclose document classification (thereby same field of endeavor) and  select unclassified data sets and convert the unclassified data sets into an assembly of graphic and text data forming compound data sets to be classified (See e.g. section III on using meta-feature vector, which is based on image and text feature.  See also Fig. 1). Chen also disclosed the benefit on using such meta feature vector (See e.g. section III on has more information and make better decisions)

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the document classification system/method of Godbole to incorporate meta feature vector of Chen with predictable result.  Given the advantage of such meta feature vector has more information and make better decisions, one having ordinary skill in the art would have been motivated to make this obvious modification.
While Godbole disclose document classification in general, Godbole fails to explicitly disclose outlier removal.  In other words, Godbole fails to disclose trigger data sets triggered for spikes in the data sets, wherein data sets with spikes are filtered out representing unlikely data sets by providing a correcting action of spike features for the machine learning classifier by filtering out the unlikely data sets to improve overall performance of the automated system by selecting the spike features to be ignored by the machine learning classifier.
 However, Dagan disclose document categorization (thereby same field of endeavor) and trigger data sets triggered for spikes in the data sets, wherein data sets with spikes are filtered out representing unlikely data sets by providing a correcting action of  by selecting the spike features to be ignored by the machine learning classifier. (See e.g. section 4.4 on discarding irrelevant features). 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the document classification system/method of Godbole+Chen to incorporate data cleansing of Dagan with predictable result.  Given the advantage of improving the accuracy of the classifier, one having ordinary skill in the art would have been motivated to make this obvious modification.

2. Godbole disclose the automated learning, labeling and classification system according to claim 1, wherein the circuitry is configured such that the machine learning classifier comprises at least a scalable Naive Bayes classifier based on a linear number of parameters in the number of features and predictors, respectively.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


4. Godbole disclose the automated learning, labeling and classification system according to claim 1, claim 1, wherein the circuitry is configured such that the machine learning classifier 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


11.  Godbole disclose the automated learning, labeling and classification system according to claim 1, wherein the circuitry is configured to have a predefined threshold value for a performance strength-based and/or accuracy-based classification of the operation performance (See e.g. Fig. 2 on top u.  Examiner Note: top u implied a threshold for uncertainty (accuracy)).

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Claim 19 is drawn to claim 1 and is rejected for the same reason.

22. (New): Dagan disclose the automated learning. labeling and classification system according to claim 1, wherein the spike features selected to be ignored by the machine learning classifier correspond to non-relevant textual information that is not relevant compared to other textual information (see section 4.4 on discarding irrelevant features).

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al (“Document Classification Through Interactive Supervision of Document and Term Labels” 2004) in view of Chen et al (“Meta-classifiers For Multimodal Document Classification” 2009), in view of Dagan et al (“Mistake-Driven Learning in Text Categorization” 1997), and further in view of Reynolds (US 2015/0302436 A1) and Martens et al (US 2014/0229164 A1)


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Godbole disclose linear additive of classifier models, but fails to explicitly disclose a non-parametric k-Nearest Neighbors classifier, and decision tree classifier based on a finite set of values, and Balanced Winnow classifier and deep learning classifiers using multiple processing layers composed of multiple linear and non-linear transformations.
However, Reynolds disclose text classifiers such as KNN, decision tree, and Balanced Winnow (See e.g. [1049]-[1060]) as that such classifiers are well known in the art.
Martens also disclose text classifiers and deep learning [0034], and other frequently used classifiers such as SVN, classification tree (See e.g. [0082]).
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the document classification system/method of Godbole+Chen+Dagan to incorporate various well known classifier of Martens and Reynolds with predictable result.  Given the fact that those classifiers are well known in the art and Godbole’s linear additive classifier models can be applied to a number of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUT WONG/Primary Examiner, Art Unit 2127